Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2014

                                     No. 04-14-00495-CV

                            IN THE INTEREST OF E.D., a child,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01641
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
         Appellant’s third motion for extension of time to file her brief is GRANTED. Appellant’s
brief is due on September 18, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court